Case 1:18-cv-12217-NLH-LHG Document 70 Filed 03/31/21 Page 1 of 2 PageID: 693



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    THOMAS JAMES CLAUSO,                  1:18-cv-12217 (NLH) (LHG)

                   Plaintiff,             MEMORANDUM OPINION
                                          & ORDER
          v.

    WARDEN WILLIE BONDS, et al.,

                   Defendants.


APPEARANCES:

Gurbir S. Grewal, Attorney General of New Jersey
Niccole L. Sandora, Deputy Attorney General
Office of the New Jersey Attorney General
R.J. Hughes Justice Complex
PO Box 116
Trenton, NJ 08625

     Counsel for Defendants Willie Bonds, Guard Martinelli, and
Guard Hansen

Thomas James Clauso
59252
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302

      Plaintiff pro se


HILLMAN, District Judge

      WHEREAS, on March 15, 2021, the Court denied summary

judgment on two claims against Guard Martinelli and Guard Hansen

see ECF No. 62; and

      WHEREAS, Plaintiff Thomas Clauso previously requested the
Case 1:18-cv-12217-NLH-LHG Document 70 Filed 03/31/21 Page 2 of 2 PageID: 694



appointment of counsel.      ECF No. 14.     The application was denied

as the Court concluded the factors set forth in Tabron v. Grace,

6 F.3d 147 (3d Cir. 1993) did not support appointing counsel at

that time, ECF No. 32; and

      WHEREAS, the Court ordered Plaintiff to show cause why

counsel should not be appointed at this time as the

circumstances have changed such that the Tabron factors support

the appointment of counsel, ECF No. 66; and

      WHEREAS, Plaintiff wrote back in support of appointing

counsel, ECF No. 69; and

      WHEREAS, the Court finds that the interests of justice

support appointing counsel as Plaintiff cannot afford counsel on

his own, 28 U.S.C. § 1915(e)(1),

      THEREFORE, IT IS on this      31st     day of March, 2021

      ORDERED that the Clerk shall select an attorney from the

civil pro bono panel; and it is further

      ORDERED that the selected appointed attorney from the civil

pro bono panel shall enter a notice of appearance within

fourteen (14) days of the date of his or her appointment; and it

is finally

      ORDERED that the Clerk shall send a copy of this Order to

Plaintiff by regular mail.


                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.

                                     2
